Citation Nr: 1208552	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  10-28 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected asthma.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel




INTRODUCTION

The Veteran had active service from January 1972 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his July 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at his local RO.  The RO promptly notified him that his case could not be included on the docket for the Board's next visit and notified him that it could take up to two years before an in-person hearing could be scheduled.  The RO said he could opt for a videoconference hearing or a hearing in Washington, DC in lieu of an in-person hearing at the RO.  In August 2010, the Veteran indicated his wish to appear for an in-person hearing in Washington, DC.  In January 2012, he indicated that he was unable to travel to Washington, DC due to health concerns and requested that he be allowed to present testimony via videoconference from the Reno Office.  Consequently, the Board finds that a remand is necessary in order to afford the Veteran his requested videoconference hearing.  38 C.F.R. §§ 20.703 , 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the Reno RO in the order that the request was received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


